Title: From Benjamin Franklin to [Peter Timothy?], 1 June 1778
From: Franklin, Benjamin
To: Timothy, Peter


Dear Sir,
Paris, June 1. 1778
M. Roulhac, who will have the Honour of presenting this to your hands, is the Son of a Magistrate distinguish’d in his Province, being Lieutenant General, and chief in that Quality of the Presidial of Limoges. The young Gentleman has apply’d himself to Commerce, and having been in several Parts of America, concludes to fix his House at Charlestown, with Views of carrying on mercantile Business between France and Carolina. Persons of great Distinction here interest themselves in his favour, and have requested me to recommend him to the Protection, Civilities and Counsels, of some Friend in your Country. I have taken this Liberty of addressing him to you, being persuaded that giving you an Opportunity of obliging and serving a Stranger of Merit, is doing you a Pleasure: And I shall esteem the Favour you may show him, as done to myself.
